-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 15, 2021 has been entered. 
Claim Status
Claims 1, 2, 2, 4-12, 14, 16, 17, and 21-29 are pending and examined. Claims 13, 15, 18, 19, and 30 were cancelled. Claims 1, 14, and 21 were amended. 
It is noted that the claim set dated 03/15/2021 does not comply with 37 CFR 1.126 because the applicant amended the claim set to include two claims numbered 2 and the claim set continues to recite claim 20 with the status identifier “Canceled”. All previous claim sets excluded claim 20. The applicant is requested to amend the second claim 2 to claim 3, and exclude claim 20 from the list. 


Claim Objections 
	Claim 14 is objected to because it is ungrammatical. The phrase “the hydrophilic surfactant and the propylene carbonate is present” is improper and “is” should be replaced with “are” because the two chemicals are plural.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 2, 4-12, 14, 16, 17, and 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are: primary structurants .  
Claims 2, 2, 4-12, 14, 16, 17, and 22-29 are indefinite because the claims do not remedy the issue present in claims 1 and 21. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 6 depends from claim 1, which requires a synthetic wax in a concentration from 0.5 wt. % to 3 wt. %.  Therefore, the concentration range of the synthetic wax in claim 6 does not further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections -35 USC §103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 2, 4-10, 12, 14, 16, 17, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bacon et al. (US 6,110,449 Date of Patent August 29, 2000) and Banowksi (US 2009/0304617 Al Published December 10, 2009 - of record in PTO-892 dated 01/24/2019) as evidenced by data sheet for Kester Wax K-62 (Koster Keunen, https://www.kosterkeunen.com/products/kester-wax-k-62/ , accessed on January 19, 2019, pages 1-5 of record in PTO-892 dated 01/24/2019), Unithox Ethoxylates (Baker Hughes, 2 pages, Accessed February 1, 2020, accessed at  https://www.farbeimdiack.de/img/navigator/lack/rriultimedia/BakerHughes_MM_DOC_IJNftHQX.pdf ), and Teeters et al. (US 5,391,601 Date of Patent February 21, 1995). 
The claims encompass an antiperspirant stick composition.
The teachings of Bacon are related to anhydrous antiperspirant cream compositions. The compositions are contained in a dispensing package comprising a container body having an interior chamber and a dispensing end, and a perforated dome attached to the dispensing end to 
Bacon does not teach Kester waxes that are suitable for making an anhydrous antiperspirant composition.
The teachings of Banowski are related to anhydrous antiperspirant compositions (Abstract). The compositions comprise at least one wax component having a melting point of greater than 30°C (paragraphs 0011-0012). Especially preferred waxes include Kester waxes such as Kester K62 (paragraph 0053).

Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed an anhydrous antiperspirant stick composition comprising Kester wax, Unithox 480, Unilin 350, clay, propylene glycol, cyclopentacyloxane, and an antiperspirant agent aluminum halide, with a reasonable expectation of success because Bacon teaches antiperspirant cream compositions contained in a container having an interior chamber and a dispensing end, where the composition comprises a combination of thickening agents comprising a C14-C60 fatty alcohol selected from Unilin 350, a wax selected from Kester wax, an ethoxylated fatty alcohol selected from Unithox 480, and particulate thickening agents selected from clay, a clay activator selected from propylene carbonate, a liquid carrier selected from cyclopentasiloxane, and an antiperspirant agent selected from aluminum halide. Combining prior art elements according to known methods to obtain predictable results supports obviousness.
It would have been obvious to have selected Kester wax K62 as the Kester wax, with a reasonable expectation of success because it was known from Banowski that Kester wax K62 is a suitable Kester wax for making anhydrous antiperspirant compositions. Bacon requires the wax to have a melting point of 60-140°C. Kester wax K62 meets this requirement. The selections of a known material suitable for its intended purpose supports obviousness. It would have been obvious to have included Kester wax K62 in the composition in a concentration from 0.1 wt. % to 20 wt. % by weight of the composition, with a reasonable expectation of success because Bacon teaches that suspending or thickening agent is present in the composition in the 
It would have been further obvious to have added a fatty alcohol having a fatty alkyl moiety from about 14 to about 60 carbon atoms as the gelling agent in the mixture of thickeners, with a reasonable expectation of success because Bacon teaches that the formulation comprises a thickening agent selected from gelling agents, and combinations thereof (column 11 lines 33-48), where thickening agents are selected from fatty alcohols where the fatty alkyl moiety comprises from about 14 to about 60 carbon atoms (column 12 lines 12-25), specifically Unilin 350 (column 12 lines 60-65).  
It would have been obvious to have used the thickening agents in a total amount of from 0.1 to 20% by weight of the composition because Bacon teaches from 0.1% to 20% as a suitable concentration of the thickening agents (column 11 lines 48-55). A person skilled in the art would have understood that the concentration of each thickener would have ranged from 0.1 to 20 wt. % based on the total weight of the composition, as long as the combined concentration of the three thickeners does not exceed 20 wt. %. 
It would have been obvious to have utilized the clay activator propylene carbonate in an amount of from about 25% to about 75% by weight of the clay, with a reasonable expectation of success because Bacon teaches this range as a suitable concentration range of propylene glycol. It would have been obvious to have utilized the clay in a concentration of from about 0.001% to 
For purpose of calculating propylene glycol concentration based on the total weight of the composition, the composition is assumed to weigh 100 g. A 100 g composition comprises 0.001-15g of clay. Twenty five percent of 0.001 g is 0.00025 g and 75% of 0.001 g is 0.00075g. Twenty five percent of 15 g is 3.75 g and 75% of 15 g is 11.25 g. Thus, propylene glycol ranges from 0.00025% to 11.25% by weight of the whole composition. The claimed concentration of propylene glycol is obvious because it is encompassed by the prior art range.
It would have been obvious to have added cyclopentasilxane in a concentration from 10% to 90% by weight, with a reasonable expectation of success because Bacon teaches 10-90% by weight as a suitable concentration range of liquid carrier where the liquid carrier is selected from cycopentasilxane. The claimed range is obvious because it is encompassed by the prior art range.
It would have been obvious to have added an aluminum halide as the antiperspirant in a concentration of 0.5-35% by weight of the composition. The claimed limitation is met because 0.5-35% by weight is an effective amount, absent evidence to the contrary.
As evidenced by Baker Hughes, Unithox 480 is hydrophilic ethoxylated alcohol having an HLB value of 16.
With respect to the newly added limitation that requires the antiperspirant stick composition to fracture at a force of 100 g/cm2 to 400 g/cm2, the prior does not teach a force at which the composition fractures. The limitation was searched and only applicant’s own work was recovered. Based on the present specification, primary structurants are suitable to provide and maintain the basic structure and shape of the antiperspirant stick while preventing or minimizing the crystallinity of the stick. The primary structurant helps impart structural integrity 
Bacon’s composition comprises Unilin 350 as a specific C14-C60 fatty alcohol. As evidenced by Teeters et al., Unilin 350 a long chain primary alcohol having a molecular weight of 350 (column 5 lines 35-40), which is a C23-C24 fatty alcohol. Bacon’s composition comprises Kester K62 wax and a C23-C24 fatty alcohol, each in a concentration from 0.1 to 20 wt. %. It would have been reasonable to conclude that Bacon’s antiperspirant composition modified by Banowski would have fractured at a force from 100 g/cm2 to 400 g/cm2 because Bacon’s composition contains the same components as claimed composition and in overlapping amounts. Bacon’s composition specifically contains a C23-C24 fatty alcohol in a concentration from 0.1 to 20 wt. %, which applicant’s specification identified as a structurant that, when present, provides a stick composition that has a fracture at a force of from about 100 g/cm2 to about 400 g/cm2. Bacon’s modified composition comprises Unilin 350 in a concentration of from 0.1 to 20 wt. %, which overlaps with 12-25 wt. % as shown by present application for primary structurant that provides the claimed fracturing force. Since Bacon’s composition contains the same components as claimed composition and in overlapping amounts, and Unilin 350 in a range of amounts shown to provide the claimed fracturing force, it would have been reasonable to conclude that 
Limitations related to the synthetic wax in claims 1, 2, 2, 4, and 5 are met with synthetic Kester K62 wax. Kester K62 is a synthetic wax. Its chemical name is stearyl behenate, which is a linear molecule, thus its branching is less than 10%. Its melting point is 60-65°C, which is encompassed by less than or equal to 90°C. Its molecular weight is 593 g/mole, which is encompassed by the claimed range of molecular weights. The reference does not state the viscosity of the wax at 99°C, however one of skill in the art would have known that the wax would have been liquid at 99°C since its melting point is 60-65°C. A viscosity range from about 0.1 to about 20 cps represents a substance in a liquid state. The claimed range of viscosities is at least close enough to the viscosity of stearic acid at 99°C that one of skill in the art would have expected them to have the same properties. As evidenced by the data sheet, penetration value for the wax is 2-8 drum. The claimed range of penetration values in claim 5 is obvious because it overlaps with 8 drum.
Regarding claim 6, it would have been obvious to have formed the composition comprising the thickening agents Kester K62, Unithox 480, and Unilin 350, and clay where the total concentration of the four components ranges from 0.1 to 20% by weight of the composition, with a reasonable expectation of success because Bacon teaches 0.1-20% by weight as the total concentration of thickening agent in the composition. It would have been obvious to have varied each of Kester K62, Unilin 350, and Unithox 480 from 0.1 to 20% and clay from 0.001 to 15%, as long as the total concentration of the four components combined does not exceed 20% by weight.

The limitations of claims 7-10 are met with Unithox 480 because Unithox 480 is a ethoxylated fatty alcohol, nonionic surfactant having a HLB value 16, and a melting point of 86°C, as evidenced by Baker Hughs.
Regarding claim 12, it would have been obvious to have included Unithox 480 in a concentration of 0.1-20 wt. % based on the total weight of the composition because Bacon teaches that the thickening agent is present in the total amount of from 0.1 to 20 wt. % based on the total weight of the composition. The claimed concentration range is obvious because it overlaps with the prior art concentration range. The non-ionic surfactant is present in a concentration sufficient to minimize perspiration-induced discoloration of fabric in contact with the composition, as evidenced by instant claim 12.
Regarding claim 14, Unithox 480 is present in a concentration range of 0.1-20 wt. % and propylene carbonate is present in a concentration range of 0.00025-11.25 wt. %. The claimed weight ratio of surfactant to plasticizer is obvious because the prior art contains the two components in a range of weight ratios that overlaps with the claimed range of ratios.
Regarding claim 16, it would have been obvious to have selected aluminum chloride as the aluminum halide antiperspirant, with a reasonable expectation of success because Banwski teaches aluminum chloride as a suitable antiperspirant active agent.
Regarding claim 17, it would have been prima facie obvious to have added aluminum chloride in a concentration of 0.5-35 wt. % based on the total weight of the composition, with a reasonable expectation of success because Bacon teaches 0.5-35 wt. % as a suitable 
Regarding claims 21-29, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined, liquefied, and homogenized, all of the ingredients described above, poured the liquid mixture into a dispensing container, and allowed the mixture to cool and solidify, in order to form an antiperspirant cream in the form of a stick, with a reasonable expectation of success because Bacon teaches an antiperspirant stick comprising said ingredients and method of making an antiperspirant cream in form of a stick.
It would have been further obvious to have applied the resultant antiperspirant composition to the axillary areas of the human body, which are prone to perspiration wetness in order to reduce body odor, with a reasonable expectation of success because Bacon teaches applying the antiperspirant composition to the axillary areas of the human body for the purpose of reducing body odor (column 20 lines 5-53). One of ordinary skill in the art would have recognized that the antiperspirant composition would have contacted the fabric of a garment that the human is wearing. Thus the step that requires contacting a fabric with the antiperspirant composition is met. The purpose of the claimed method of minimizing perspiration-induced discoloration of fabric due to contact with an antiperspirant composition is met by the prior art method because the prior art teaches applying an antiperspirant composition and its purpose is to prevent perspiration, which would necessarily minimize perspiration-induced discoloration of fabric due to contact with the antiperspirant.
Present application was reviewed and there is no evidence that the claimed concentrations are critical.
11 is rejected under 35 U.S.C. 103 as being unpatentable over Bacon et al. (US 6,110,449 Date of Patent August 29, 2000) and Banowksi (US 2009/0304617 Al Published December 10, 2009) as evidenced by data sheet for Kester Wax K-62, Baker Hughes, Teeters as applied to claims 1, 2, 4-10, 12, 14, 16, 17, and 21-29 above, and further in view of Hofrichter (Patent US 5,429,816 Date of Patent July 4, 1995).
Claim 11 requires the composition of claim 1, wherein the hydrophilic surfactant has a molecular formula of R-(OA)n-OH where R represents a C12-C24 alkyl group, OA represents an ethylene oxide or propylene oxide group, and n represents an integer from 20 to 40.
The teachings of Bacon and Banowski are relied upon as summarized above. However, they do not teach the limitations of claim 11.
It would have been prima facie obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the composition of Bacon as modified by Banowski by adding a wash-off aid, with a reasonable expectation of success because Bacon teaches adding optional components selected from wash-off aids (column 17 lines 7-31). It would have been obvious to have looked to Hofrichter for suitable wash-off aids because Bacon cited the Hofrichter reference as providing examples of optional components. It would have been obvious to have combined Bacon and Hofrichter because both references are concerned with antiperspirant compositions comprising wash-off aids. It would have been obvious to have selected a wash-off aid of formula Rl-(OCH2CH2)nOH where R1 is a C4-C22 and ranges from about 2 to 80 where the wash-off aid is present in the concentration from 0.1% to 10% by weight, with a reasonable expectation Hofrichter teaches adding a wash-off aid in a concentration of from 0.1% to 10% by weight of composition where the wash-off aid has the formula Rl-(OCH2CH2)nOH where R1 is a C4-C22 and ranges from about 2 to 80 (column 12 
Examiner’s Response to Applicant’s Arguments
In the remarks dated March 15, 2021, the applicant provided the following arguments to traverse the rejections.
	The claims were amended to require the claimed composition to fracture at a force from 100 g/cm2 to 400 g/cm2. Bacon’s teachings regarding creams, even if packaged in stick form, do not teach nor suggest compositions having the required fracture force. 
	Hofrichter does not teach the missing elements from the combination of Bacon and Banowski.
	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	The claims were amended to require a range of forces at which the composition fractures, which is a property of the claimed composition. The force at which a composition fractures was searched in the context of antiperspirants and applicant’s work was only recovered. Based on the present application, the claimed property is due to the presence of specific primary structurants. Bacon teaches that C14-C60 fatty alcohols such as Unilin 350, are suitable as thickeners in the composition in a concentration from 0.1 to 20 wt. %. Unilin 350 is a C23-C24 fatty alcohol, which is encompassed by primary structurants described by applicant’s specification. The rejection was modified to include Unilin 350 in Bacon’s composition. Since the claimed composition and the prior art composition have the same components in overlapping amounts, it would have been reasonable to conclude that the two compositions have the same properties 
	 Arguments directed to Hofrichter are not persuasive because the combination of Bacon and Banowski is not deficient for reasons described above. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617